Citation Nr: 1312558	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-36 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent prior to June 12, 2011, and to a rating in excess of 50 percent from June 13, 2011 to the present, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disablement (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from July 1962 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was before the Board on a previous occasion, and was remanded in May 2011 for evidentiary development.   

The entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case has been remanded on a previous occasion, and does regret that, unfortunately, another remand is necessary in order to provide the Veteran with the most comprehensive assessment of his claim for a higher disability rating.  

Specifically, in its recent remand order, the Board mandated that the Veteran receive a new, comprehensive VA examination addressing the severity of his service-connected psychiatric symptoms.  The associated narrative report of the examination, dated in June 2011, raises an issue that requires further clarification. 

Indeed, the VA examiner stated that the Veteran experienced moderate to severe impairments in occupational functioning as a result of his service-connected PTSD.  Presumably, as the Veteran has not worked in many years following a voluntary retirement, the examiner did not elaborate any further as to if the Veteran could gain and maintain any type of gainful employment.  The examiner mentioned that the Veteran's lack of work made any opinion as to his "occupational abilities" speculative.  There was no elaboration as to why such a conclusion would be speculative, and as noted, the report did state that there was a potentially "severe" occupational functioning impairment present.  

According to pertinent diagnostic criteria, impairment in occupational functioning is, along with impairment in social functioning, a key area of interest in rating a service-connected psychiatric disorder.  See 38 C.F.R. § 4.130.  That is, it is a specific part of the relevant schedular criteria.  This is, however, in contrast to the Veteran's employability as relates to his service-connected disability.  

It appears that the Veteran has "moderate to severe" impairment in occupational functioning, however, it is very unclear as to if this impairment renders the Veteran incapable of gaining and maintaining any type of substantially gainful employment in light of his background.  Nonetheless, the potentially "severe" occupational functioning limitations do raise the issue as to if the service-connected PTSD makes the Veteran unemployable due to this disability.  Thus, in line with jurisprudential precedent, this notation in the clinical record raises an issue of entitlement to a TDIU as a part of the claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Before the Board may adjudicate this claim, the Board finds that the Veteran must be first provided notice of the laws and regulations governing a TDIU (see 38 U.S.C.A. § 5103A (West 2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  

Additionally, the Board notes that there is some confusion in the June 2011 VA examination, and clarification must be sought before the claim is re-adjudicated.  Specifically, the examiner noted that there was some inconsistency in the Veteran's reported symptoms with the testing methodology utilized to assess the severity of PTSD.  

It was explained that the Veteran could be over-endorsing symptoms; however, in the words of the examiner, it was also possible that the Veteran was simply confused.  

In this regard, it is important for the Veteran to understand the Veteran's credibility is a key factor in this case.  Indications of exaggerations will impacts all claims before the VA. 

Given that the accurate representation of the disability picture is necessary to properly consider the Veteran's claim, and that inaccurate results may not be the fault of the Veteran, it is asked that the examiner elaborate as to why there is inconsistency in the results and, if, in the professional judgment of the examiner, the disparity is not a result of a lack of veracity on the part of the Veteran, to indicate if accurate results could be maintained with additional testing.  

If such testing would provide usable results, a new examination should be afforded.  Furthermore, the examiner should offer an addendum opinion as to if the Veteran's service-connected PTSD, alone or in concert with other service-connected disabilities (gunshot wound residuals in muscle group VI and acromioclavicular joint of the left arm), renders him incapable of gaining and maintaining any type of substantially gainful employment.  A rationale should accompany all conclusions reached in the associated examination report.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing claims for a TDIU in accordance with 38 U.S.C.A. § 5103A.  

2.  Refer the claim to the examiner who conducted the June 2011 psychiatric assessment.  The examiner should be asked to explain, in an addendum opinion, why the results of psychiatric testing produced inconsistent results with the symptoms reported throughout other portions of the appeal.  If the inconsistency is no fault of the Veteran (i.e. not a result of symptom over-endorsement), the examiner should opine as to if an additional examination would provide more consistent results.  

Further, the examiner should review the claims file and should opine as to if, based on the Veteran's background and education, he would be prevented from engaging in any type of substantially gainful employment as a result of his PTSD (alone, or in concert with other service-connected disabilities).  

If, and only if, the examiner determines that further psychiatric examination is necessary to answer either of these questions, such an examination should be scheduled.  

All conclusions associated with any medical opinion must contain associated rationales.  

3.  Upon completion of the above-directed development (the RO/AMC should insure that the questions asked by the Board have been answered), re-adjudicate the Veteran's claims. If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case which includes notice of the laws and regulations governing a TDIU, and forward the claims to the Board for a final adjudication.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


